Supplemental Opinion on Rehearing.
McClain, C. J.
2. Estoppel: assertaninterest in real property. On a petition for rehearing it is contended that the opinion does not dispose of a claim of defendants based on a right of Rosa Furestenbérg to a one-third interest, of her father Goldman Sampson in the property in question as a distribux ^ tive share in his deceased wife s property to which he was entitled, notwithstanding the provisions of her will. But with reference to this claim it is sufficient to say that at no time since the death of testator, nearly twenty years before defendants’ levy, has any claim been *686made by Goldman Sampson, or by Eosa Furestenberg as his heir, to any interest in this property as a distributive share. Perhaps Goldman Sampson would not be estopped during his lifetime to assert any right inconsistent with or in addition to his life estate under the will, for his interest was to be determined under section 2452 of the Code of 1813. But the failure of Eosa Furestenberg for nearly ten years to assert any interest as heir of her father, as against plaintiff claiming title in fee to the entire property under her grandmother’s will and making improvements at large expense, amply supports the estoppel pleaded as against Eosa Furestenberg, who had full knowledge of the facts, and as against the defendants, who stand in her shoes and attempt to assert a title or interest in her.
We therefore adhere to the conclusion reached in the. original opinion that the decree of the trial court should be affirmed.